Title: To George Washington from John Laurens, 23 December 1780
From: Laurens, John
To: Washington, George


                        
                            Philadelphia 23d December 1780
                        
                        Your Excellency will be not a little surprised to learn that Congress have determined to send me to France
                            for the special purpose of representing the present state of our affairs, and solliciting the necessary succours—I was in
                            great hopes that Congress would have availed themselves of the abilities of Colonel Hamilton for these important
                            objects—and that I should have been suffered to persevere in a line of duty, to which I feel myself more adequate—but
                            unfortunately for America, Col. Hamilton was not sufficiently known to Congress to unite their suffrages in his favor and
                            I was assured that there remained no other alternative to my acceptance than the total failure of the business. thus
                            circumstanced I was reduced to submit—and renounce my plan of participating in the southern campaign.
                        Devoted to the public service, my first wish is to be instrumental on all occasions in promoting it—but I
                            feel a diffidence on the present which nothing but Your Excellencys particular instructions and counsel can
                            counteract—this advantage and the happiness of seeing my General so much sooner than I expected—are the only circumstances
                            that reassure me on the subject of my new destination I flatter myself with the hope of paying your Excellency my respects
                            at Head Quarters in the course of next week—in the mean time I remain with every sentiment of veneration and attachment
                            Dear General Your faithful Aid
                        
                            John Laurens
                        
                    